Citation Nr: 9906362	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral hip 
disability.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a bilateral lung 
disability.  

6.  Entitlement to service connection for a seizure 
disability, to include dizzy spells.  

7.  Entitlement to service connection for residuals of a head 
injury.  

8.  Whether new and material evidence has been presented to 
reopen the issue of service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
April 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
seeking entitlement to service connection for hemorrhoids as 
well as for disabilities of the neck, back, hips, and lungs 
and determined that the veteran had not submitted new and 
material evidence in order to reopen his claim for 
entitlement to service connection for a nervous condition.  

Regarding the veteran's claims for entitlement to service 
connection for a seizure disorder and for residuals of a head 
injury, these claims were originally denied in a July 1980 
rating decision.  The veteran is noted to have filed a timely 
notice of disagreement in regard to such claims.  In November 
1995, the RO determined that the veteran had not submitted 
new and material evidence in order to reopen such claims and 
the claims were developed on a new and material basis 
thereafter.  However, when these claims were initially before 
the Board in March 1998, the Board noted the original July 
1980 rating decision and remanded these claims so that they 
could be considered on the merits.  As such has now been done 
by the RO, the Board will consider these claims on the 
merits.  

Service connection for a nervous condition was initially 
denied by a November 1980 rating decision.  An appeal was not 
filed within one year of notification of the decision.  
Consequently, the rating decision became final.  See 
38 U.S.C.A. § 7105 (West 1991).

The veteran's claims were initially before the Board in March 
1998 at which time they were remanded for additional 
development.  

The veteran's claim that he has presented new and material 
evidence in order to reopen the issue of service connection 
for a psychiatric disability, as well as his claims of 
entitlement to service connection for hemorrhoids, for 
residuals of a head injury, and for a seizure disability, to 
include dizzy spells will be addressed in the REMAND portion 
of this document.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The record does not include evidence showing that the 
veteran currently has a bilateral lung disability. 

3.  The veteran has not submitted competent medical evidence 
to show that his current back, bilateral hip, or neck 
disorders are attributable to diseases or injuries sustained 
in service.


CONCLUSIONS OF LAW

The veteran's claims for entitlement to service connection 
for a bilateral lung disability, for a back disability, for a 
bilateral hip disability, and for a neck disability are all 
not well grounded. 38 U.S.C.A. §§ 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's initial 
medical examination in January 1978, his spine, his lungs, 
and his lower extremities, were all evaluated as normal.  On 
his report of medical history form from the same time, the 
veteran placed a check in the no box in response to questions 
of whether he either had or had ever had shortness of breath, 
pain or pressure in the chest, arthritis, or recurrent back 
pain.  The veteran was seen on January 7, 1980 complaining of 
cardiac complications and coughing up blood.  Assessment was 
chest wall pain.  The veteran was seen on January 9, 1980 
complaining of spitting up blood.  Assessment was hemoptysis.  
The veteran was seen on January 10, 1980.  The examiner noted 
that the veteran was taking Ampicillin.  Assessment was 
pulmonary problem.  The veteran was seen on January 16, 1980 
with complaints of coughing up blood heavily for 2 months.  
Assessment was rule out tuberculosis.  The veteran was seen 
on January 21, 1980 complaining of anxiety, tension, and 
vague suicidal ideation.  In February 1980, the veteran had a 
left posterior cervical lymph node removed from his neck.  
The veteran was seen on February 27, 1980.  It was noted that 
four days prior he had cysts removed as well as an epileptic 
episode.  The veteran was seen at another location, 
specifically the Family Practice Clinic on February 27, 1980.  
It was noted that the veteran was on Dilantin and that based 
on his wife's description, that he had a probable grand mal 
seizure last week.  The veteran complained of constant 
dizziness.  Assessment was seizure disorder, rule out 
intracranial mass.  The veteran was seen in the Emergency 
Room on March 17, 1980 after passing out in the lobby.  
Assessment was supratentorial hysteria.  A disposition form 
noted that the veteran was discharged from the hospital on 
March 17, after a thorough work-up for seizure disorder and 
was found to be fit for duty.  

At the veteran's separation examination on March 25, 1980, 
his spine, and his lower extremities, were all evaluated as 
normal.  His lungs were evaluated as abnormal.  It was noted 
that there was an occasional harsh breath sound, bilateral.  
On his report of medical history form from the same time, the 
veteran placed a check in the yes box in response to 
questions of whether he either had or had ever had shortness 
of breath, pain or pressure in the chest, or recurrent back 
pain.  He placed a check in the "don't know" box in 
response to the same questions about piles or rectal disease 
or arthritis.  The veteran explained his responses on the 
back of the form.  He noted that he had been seen in January 
1980 for coughing up blood, and that he had painful joints. 

The veteran underwent a VA x-ray in June 1980.  The report 
indicated a normal chest.  

The veteran underwent a VA examination in June 1980.  The 
veteran described coughing up blood and chest pain.  
Regarding his respiratory system, the veteran stated that he 
fell and hurt his chest in 1979, and that since then he had 
been experiencing blood streaked sputum.  He was given a PPD 
skin test in January 1980 which was positive and chest x-ray 
which was negative.  He was hospitalized for evaluation of 
hemoptysis but was never told that he had tuberculosis.  On 
examination, his anterior abdominal wall was flat without 
masses or tender, and hemorrhoids, strictures, and fissures 
were not found.  All major joints were noted to have normal 
range of motion and function.  Regarding the neck, it was 
supple without masses or distended veins.  

The veteran had an occasional cough.  The veteran did not 
take medication for tuberculosis.  Examination of the lungs 
revealed good breath sounds, no rales, wheezes or rhonchi, 
and percussion was normal to both lung fields.  The examiner 
noted that there was no evidence of pulmonary tuberculosis.  

The veteran underwent a VA chest x-ray in September 1980.  
The examiner's impression was no definite disease was 
demonstrated in the chest.  

The veteran underwent a special VA orthopedic examination in 
September 1980.  However, no mention was made of the 
veteran's back or hips.  Regarding the veteran's neck, it was 
noted that sebaceous cyst on the left side of the neck had 
been surgically removed.  A surgical scar on the left side of 
the neck was noted, but there were no complaints or related 
clinical findings.  

Copies of treatment records were submitted from the Florence 
Hospital from May 1990 to May 1991.  In May 1990, an x-ray 
report of the veteran's chest noted that the veteran's lung 
fields were clear and well expanded.  The impression was a 
normal chest.  

Copies of treatment records were submitted from the Dawson & 
Moore Orthopedic Clinic from May 1990 to March 1992.  In May 
1990, the veteran reported being shot in the left lower leg 
in January 1990.  In August 1990, the veteran reported a back 
ache since March.  He stated that he was not sure where this 
was from.  In November 1990, the veteran was seen and had a 
little tenderness over the left lumbo sacral area.  He stated 
that about one month ago, he started having pain in the left 
buttock and hip.  In January 1991, the examiner stated that 
he believed the veteran had a chronic lumbar sprain from the 
fall with a five percent impairment to the back.  The veteran 
underwent an MRI in June 1991.  The examiner stated that the 
veteran did not have a herniated disk or nerve impingement at 
the back.  The examiner felt that the leg aching and numbness 
was all related to the gunshot wound.  

Copies of treatment records were submitted from the Florence 
Neurological Clinic, P. A. from November 1990 to August 1991.  
In a letter dated November 1990, Dr. A. K. described the 
shooting to the veteran's left leg in January 1990, and noted 
that at that time, the veteran fell backward onto his back, 
and since that time had low back pain across the lumbar area 
with no clear radicular component to the back pain.  

In December 1991, the veteran submitted an application to the 
Social Security Administration.  The veteran was asked what 
his disabling condition was and he reported that it was a 
gunshot wound to the leg and back injury.  

In April 1992, the veteran underwent a residual physical 
functional capacity assessment for the Social Security 
Administration.  It was noted that the veteran had various 
exertional limitations.  The examiner indicated that the 
veteran had some back pain and limitation of motion secondary 
to a gun-shot wound.  

In June 1992, the Social Security Administration denied the 
veteran benefits. 

Copies of treatment reports were received from chiropractors 
at the Willis Chiro Med from December 1993 to February 1995.  
They show that the veteran received therapy for his back, 
neck, and hips during this time.  In a letter dated January 
1994, it was reported that the veteran had described being in 
an accident in July 1992 at which time he fell on his back 
causing his neck to snap back.  He said that x-rays were 
taken which showed a fractured coccyx.  The chiropractor 
reported the veteran sustained an injury to his cervical, 
lumbar, and sacro-coccygeal spine in July 1992 and that a 
subluxation syndrome was the residual effect of the injury.  
In a letter dated June 1994, the chiropractor reported that 
he believed the veteran suffered a ten percent permanent 
regional impairment of the lumbo-pelvic spine and a ten 
percent permanent regional impairment of the cervical spine.  

In March 1995, the veteran submitted an application to the 
Social Security Administration.  He described seeing a doctor 
every other week for his back and neck and hip.  When asked 
to list his disabling condition, the veteran responded that 
he fell off a ladder in New York when he was a worker.  

In April 1995, the veteran was seen by practitioners from 
Dillon Family Medicine, 
P. A.  He reported having back pain and recurrent left leg 
pain since he was shot in the line of duty as a policeman in 
1990.  X-ray reports showed normal lumbar spine, normal hip, 
and normal cervical spine.  He was diagnosed with chronic low 
back strain.

In September 1995, the Social Security Administration granted 
the veteran disability benefits and determined that the 
veteran had not been able to work since March 31, 1995.  

Copies of treatment records were submitted from the St. 
Eugenie Community Hospital from October 1996.  The veteran 
complained of pain shooting down his back and to his left 
arm, as well as pain in his neck when he turned to the left.  
He described a history of disc problems since 1992.  
Diagnosis was cervical strain.  

The veteran was afforded a hearing before the RO in March 
1997, a transcript of which has been associated with the 
claims folder.  Regarding his back, neck, and hip disorders, 
the veteran asserted that he hurt these parts of his bodies 
during an accident in the hospital while in service.  He 
stated that he had received treatment for all of these 
disorders since leaving service.  Regarding his lungs, the 
veteran stated that this condition began in service from 
running too far to the point where he had shortness of 
breath.  He stated that he was not treated for his condition 
at that time, but that he was told at a later time in 
service, that he had a spot on his lung.  He stated that they 
put a long tube up his nose that went down into his stomach.  
He asserted that his current condition was a hyperventilation 
type of problem and that he also got it if he physically 
exerted himself.  

The RO sent a letter to Dr. R. R. in April 1998 requesting 
that he submit treatment records.  However, no response was 
received from the doctor.  







Analysis

Entitlement to service connection for a bilateral lung 
disability, for a back disability, for a bilateral hip 
disability, and for a neck disability.   

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis, 
including arthritis, if such is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 

Regarding the veteran's claim for service connection for a 
bilateral lung disability, this claim is not well grounded.  
He has not presented competent evidence showing that he 
currently has a bilateral lung disability. 

The service medical records do show that the veteran was seen 
on several occasions in January 1980 after coughing up blood.  
Assessments provided were "hemoptysis", "pulmonary 
problem", "rule out tuberculosis".  At the veteran's 
separation examination in March 1980, the veteran's lungs 
were evaluated as abnormal and it was noted that there was an 
occasional harsh breath sound.  

Regarding post-service treatment for his lungs, the veteran 
stated at his hearing that he had a breathing problem similar 
to hyperventilation.  The records in the claims file do not 
show treatment for his lungs and the veteran has not asserted 
that he currently receives treatment for his lungs.  Reports 
of VA x-rays of the veteran's chest from June 1990 and 
September 1990 noted a normal chest and no definite disease.  
At a VA examination in June 1980, it was noted that the 
veteran had an occasional cough, but examination revealed 
good breath sounds, normal percussion to both lung fields, 
and no evidence of pulmonary tuberculosis.  An x-ray report 
from Florence Hospital from May 1990 noted that the veteran's 
lung fields were clear and well expanded.  The impression was 
a normal chest.  In short, there is no current diagnosis of a 
lung disability.  

In summary, the medical evidence does not provide references 
to present diagnoses of a bilateral lung disability.  Without 
evidence of a present disability, an essential element of a 
well-grounded claim is missing.

The veteran asserts that he should be granted service 
connection for a bilateral lung disability.  However, as a 
layman, the veteran is simply not qualified to provide a 
medical diagnosis of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As noted above, for a claim to be well grounded, there must 
be a medical diagnosis of a current disability.  See Caluza, 
supra.  As such evidence has not been presented, the 
veteran's claim for service connection for a bilateral lung 
disability is not well grounded.  In the absence of a well 
grounded claim, the appeal for service connection for a 
bilateral lung disability must be denied.  Edenfield v. 
Brown, 8 Vet.App. 384 (1995).

Regarding the veteran's claims for entitlement to service 
connection for disabilities of the back, both hips, and the 
neck, these claims are all not well grounded.  There is a 
lack of medical evidence of a nexus between an in-service 
injury or disease and the current disabilities.  

The veteran claims that he hurt his back, neck, and hip in an 
accident in the hospital while in service.  However, the 
service medical records do not make mention of any such 
accident.  They show only that the veteran had a lymph node 
removed from his neck in February 1980.  At the veteran's 
separation examination in March 1980, the veteran's spine and 
lower extremities were all evaluated as normal.  On his 
report of medical history form from separation, the veteran 
did indicate that he either had or had previously had 
recurrent back pain.  

Regarding post-service records, the veteran underwent an 
orthopedic examination shortly after leaving service in 
October 1980.  A surgical scar was noted on the left side of 
the neck, but there were no complaints or related clinical 
findings.  No mention was made of the veteran's back or hips. 

It was not until many years after service that the veteran 
was seen for either his back, neck, or hips.  In August 1990 
at the Dawson & Moore Orthopedic Clinic, the veteran reported 
a back ache since March 1990.  Then in November 1990, the 
veteran complained that he had pain in his hip.  It was not 
until December 1993 that the veteran was seen for pain in his 
neck.  It is clear that the veteran has current disorders of 
the back, hip, and neck.  He was diagnosed in April 1995 with 
chronic low back strain and in October 1996 with cervical 
strain.  In a June 1994, a chiropractor stated that he 
believed the veteran suffered a ten percent regional 
impairment of the lumbo-pelvic spine.

As noted previously, for a claim to be well grounded, medical 
evidence of a nexus between an in-service injury or disease 
and the current disability is required.  See Caluza, supra.  
This medical evidence has not been provided and the veteran's 
claims of entitlement to service connection for disabilities 
of the back, hips, and neck are not well grounded.  There is 
no medical opinion etiologically linking the veteran's 
current back, hip, and neck disorders to a disease or injury 
in service.  The only medical etiological opinions are from 
after 1990 and they assert that the veteran's back, hip, and 
neck disorders are related to a gunshot wound in January 
1990, or in the alternative, to an accident in July 1992.  

There are no post-service medical records showing treatment 
for the back or hips until May 1990, more than 10 years after 
service.  Regarding the veteran's neck, it is true that he 
had a lymph node removed from his neck in service and that a 
surgical scar was noted on his neck in October 1980.  
However, the evidence does not show treatment for the 
veteran's neck again until December 1993.  Plus, the veteran 
is asserting that his neck disorder is a disorder of his 
spine, not a skin disorder.  

The veteran asserts that his back, neck and hip disorders are 
related to a fall that he had in service.  However, as a 
layperson, the veteran is not competent to provide evidence 
that requires medical knowledge, such as linking his current 
disorders to a specific event in service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for a back,  bilateral hip 
disorder, or neck disorder until many years after service. As 
such, the evidence does not indicate that the veteran's 
claims for entitlement to service connection for disabilities 
of the back, the hips, and the neck are well grounded.  In 
the absence of well grounded claims, the appeal for service 
connection for disabilities of the back, the hips, and the 
neck must be denied.  Edenfield v. Brown, 8 Vet.App. 384 
(1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Regarding the veteran's claims for entitlement to service 
connection for a bilateral lung disability, for a back 
disability, for a bilateral hip disability, and for a neck 
disability, the RO has associated with the claims folder all 
the available medical records for consideration.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.


ORDERS

The veteran's claims for entitlement to service connection 
for a bilateral lung disability, for a back disability, for a 
bilateral hip disability, and for a neck disability are all 
denied, as not well-grounded.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's assertion that his claim for 
entitlement to service connection for a psychiatric 
disability should be reopened as well as his claims for 
entitlement to service connection for a seizure disability 
and residuals of a head injury, the veteran has presented 
evidence that he has a current psychiatric disability.  He 
has also presented evidence that he has current diagnoses of 
headaches and a seizure disorder.  The veteran asserted at 
his March 1997 hearing that he had received psychiatric 
treatment from Drs. Glen and Gunter in 1980 or 1981, which is 
shortly after the veteran left service in April 1980.  These 
records have not been associated with the claims folder.

Regarding the veteran's claim for entitlement to service 
connection for hemorrhoids, the evidence shows that he has a 
diagnosis of hemorrhoidal tags.  He stated at his hearing 
that he had undergone surgery for his hemorrhoids in the 
1980s at the Loris Hospital.  These records have not been 
associate with the claims folder.

The veteran has provided information pertaining to medical 
evidence that might be sufficient to establish a basis for 
reopening his claim.  Similarly, the veteran has provided 
information pertaining to evidence that might be relevant to 
his service connection claims.  Under these circumstances, VA 
is obligated to notify the veteran of the significance of 
further development of the claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  This obligation applies in cases in 
which a veteran is attempting to present new and material 
evidence as well as in cases in which the evidence in 
question is needed to establish a well grounded claim.  
Graves v. Brown, 8 Vet.App. 522 (1996).  Therefore, before 
the Board can determine whether new and material evidence has 
been submitted, or before the Board can decide the veteran's 
claims of entitlement to service connection for hemorrhoids, 
for seizures, or for residuals of a head injury, the RO 
should attempt to gather all the records necessary to make 
the veteran's application complete.

After any records referred to above have been obtained, the 
RO should thereafter conduct all appropriate development in 
furtherance of the veteran's claims, including scheduling him 
for appropriate VA examinations if necessary.  The RO should 
thereafter readjudicate the veteran's claims.  

When the RO determines whether new and material evidence has 
been submitted in order to reopen the veteran's claim of 
entitlement to service connection for a psychiatric 
disability, the RO should adhere to the holding in Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  In such 
decision, the Federal Court of Appeal rejected the standard 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) of 
determining whether new and material evidence had been 
submitted.  In its place, the Federal Court of Appeals 
instructed the VA to apply the standard set forth in 
38 C.F.R. § 3.156, namely whether the evidence by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure that copies of 
all pertinent records of treatment are 
associated with the claims folder.  
Specifically, the RO should ask the 
veteran to complete and sign the medical 
release forms necessary to obtain 
treatment records from Drs. Glen and 
Gunter beginning in 1980 as well as from 
the Waccamaw Center for Mental Health 
beginning in 1980 and the Loris Hospital 
beginning in 1980.  Thereafter, the RO 
should obtain those records.  

2.  In light of any evidence found 
pursuant to paragraph one, the RO should 
thereafter do all appropriate development 
in furtherance of the veteran's claims. 

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, and determine 
whether new and material evidence has 
been submitted in order to reopen the 
veteran's claim of entitlement to service 
connection for a psychiatric disability.  
The standard that the RO should use in 
determining whether new and material 
evidence has been submitted should be 
that expressed in 38 C.F.R. § 3.156 (a) 
and in Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998) (expressly rejecting 
the standard for determining whether new 
and material evidence had been submitting 
sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).
 
The RO should also readjudicate the 
veteran's claims of entitlement to 
service connection for hemorrhoids, for 
residuals of a head injury as well as for 
entitlement to service connection for a 
seizure disability, to include dizzy 
spells.  In the event that all claims are 
not resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

